Exhibit 10.1

 

 

FIRST AMENDMENT AND INCREMENTAL FACILITY AGREEMENT

 

 

This FIRST AMENDMENT AND INCREMENTAL FACILITY AGREEMENT dated as of April 3,
2017 (this “Agreement”), to the Third Amended and Restated Credit Agreement
dated as of February 7, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Gray
Television, Inc., a Georgia corporation (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”) and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

Statement of Purpose

 

The Borrower intends to acquire (directly or indirectly through another Credit
Party) (such acquisition, the “Diversified Acquisition”) all or substantially
all of the assets of (x) television station WABI-TV in Bangor, Maine (“WABI”)
from Community Broadcasting Service (“Community”) and (y) television station
WCJB-TV in Gainesville, Florida (“WCJB”, collectively with WABI, the “Target
Stations”) from Diversified Broadcasting, Inc. (“Diversified”, together with
Community, the “Sellers” and each of Community and Diversified individually, a
“Seller”). Pending FCC approval of the Acquisition (the “FCC Consent”), the
Borrower or another Credit Party shall enter into Local Marketing Agreements to
govern a Station Servicing Arrangement with regard to each of the Target
Stations (each such Local Marketing Agreement, a “Diversified LMA”).

 

In connection with the Diversified Acquisition and the other transactions
contemplated in the preceding paragraph, the Borrower has requested an
Incremental Institutional Term Loan in the aggregate principal amount of
$85,000,000 (the “April 2017 Incremental Increase”) in accordance with the terms
and conditions of Section 2.14 of the Credit Agreement.

 

Subject to the terms and conditions of this Agreement, the lenders of the
April 2017 Incremental Increase (the “April 2017 Incremental Lenders”) have
severally committed (such several commitments, the “April 2017 Incremental
Commitments”) to make additional Term B-2 Loans (as such term is amended
pursuant to this Agreement) pursuant to the April 2017 Incremental Increase in
the respective amounts set forth on Annex A to this Agreement. The April 2017
Incremental Commitments represent the commitments of each such April 2017
Incremental Lender with respect to the draw to be made as part of the Term B-2
Loan on the Effective Date (as defined below) as more particularly described
herein.

 

Section 2.14 of the Credit Agreement provides that the Borrower, the
Administrative Agent and the applicable Incremental Lenders may amend the Credit
Agreement and the other Loan Documents to effect an Incremental Increase.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.        Capitalized Terms. All capitalized undefined terms used in this
Agreement (including, without limitation, in the introductory paragraph and the
Statement of Purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement.

 

2.        April 2017 Incremental Increase.

 

(a)     Subject to the terms and conditions set forth in this Agreement and the
Credit Agreement, each April 2017 Incremental Lender severally agrees to make a
single loan in Dollars to the Borrower on the Effective Date in an amount equal
to its April 2017 Incremental Commitment. Such loans shall be made on the
Effective Date in accordance with Article 2 of the Credit Agreement and this
Agreement; provided that for purposes of Section 2.1(b) of the Credit Agreement,
the Term B-2 Loan Commitment Ratio of each April 2017 Incremental Lender with
respect to the April 2017 Incremental Increase shall be the amount set forth
opposite such April 2017 Incremental Lender’s name on Annex A hereto; provided
further that the tenor of the initial Interest Period applicable to the loan
made on the Effective Date shall be as agreed to by the Administrative Agent,
the April 2017 Incremental Lenders and the Borrower.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything to the contrary contained in this Agreement,
the Credit Agreement or any other Loan Document, the parties hereto agree that,
except where the context otherwise requires, the loan made pursuant to the
April 2017 Incremental Increase shall be a “Term B-2 Loan” under and as defined
in the Credit Agreement. In furtherance of the foregoing, on the Effective Date,
the aggregate outstanding principal balance of the Term B-2 Loan shall be
increased in an amount equal to the April 2017 Incremental Increase and the
Administrative Agent shall be authorized to make such adjustments to the
Register, the Term B-2 Loan Commitment Ratios and other loan account balances as
it deems necessary to reflect the April 2017 Incremental Increase as part of the
Term B-2 Loan.

 

(c)     The proceeds of the April 2017 Incremental Increase shall be used (i) to
finance that portion of the purchase price of the Diversified Acquisition that,
in accordance with the Acquisition Documents for the Diversified Acquisition, is
due and payable on the date hereof, (ii) to finance payment of fees, transaction
costs and expenses incurred in connection with this Agreement, the April 2017
Incremental Increase and the other transactions contemplated hereby and (iii) to
the extent of any remaining proceeds after giving effect to clauses (i) and (ii)
of this subsection (c), for general corporate purposes of the Borrower and its
Restricted Subsidiaries.

 

(d)     Except to the extent otherwise set forth herein and with respect to
original issue discount, the terms and conditions applicable to the April 2017
Incremental Increase shall be the same as the terms and conditions applicable to
the Term B-2 Loans. Without limiting the generality of the foregoing, the
parties hereto agree that the loans made pursuant to the April 2017 Incremental
Increase shall (i) bear interest at the same interest rate (including the
Applicable Margin and the last sentence of the definition of “LIBOR”) applicable
to the Term B-2 Loans, (ii) be repaid in accordance with Section 2.6(b)(i) of
the Credit Agreement (as amended by this Agreement), (iii) mature on the Term
B-2 Loan Maturity Date and (iv) share ratably in all payments (including all
optional and mandatory prepayments) with the outstanding Term B-2 Loans and
receive the benefits of Section 2.6(a)(ii) of the Credit Agreement on the same
terms as the outstanding Term B-2 Loans.

 

(e)     By its execution hereof, each party hereto consents to the April 2017
Incremental Increase and the other transactions contemplated hereby
notwithstanding any prior notice requirements required by Section 2.14 of the
Credit Agreement.

 

3.        Amendments to the Credit Agreement.      Subject to, and in accordance
with, the terms and conditions set forth herein, the parties hereto hereby agree
that the Credit Agreement is hereby amended as follows:

 

(a)     a new definition of “First Amendment Effective Date” is hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order to
read in its entirety as follows:

 

““First Amendment Effective Date” means April 3, 2017.”

 

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     the definition of “Term B-2 Loan Commitment” is hereby amended by
replacing the last sentence of such definition with the following sentence:

 

“The aggregate Term B-2 Loan Commitment of all the Lenders is $556,437,500 as of
the Restatement Effective Date and, on the First Amendment Effective Date shall
be $85,000,000.”

 

(c)     Section 2.1(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

“(b)     Term B-2 Loan. The Lenders with a Term B-2 Loan Commitment agree
severally, in accordance with their respective Term B-2 Loan Commitment Ratios,
and not jointly, upon the terms and subject to the conditions of this Agreement
and the other Loan Documents, to lend to the Borrower in two separate draws, the
first of which occurred on the Restatement Effective Date in an aggregate
principal amount of $556,437,500 and the second of which shall be made on the
First Amendment Effective Date in an aggregate principal amount of $85,000,000
(with the resulting aggregate outstanding principal amount of all Term Loans
immediately after the First Amendment Effective Date being $640,046,406.25), in
each case, in an aggregate principal amount not to exceed such Lender’s
respective Term B-2 Loan Commitment with respect to each such draw. Subject to
the terms and conditions hereof, the Borrower may from time to time (x) Convert
from a Base Rate Advance into a LIBOR Advance or from a LIBOR Advance into a
Base Rate Advance; or (y) Continue a LIBOR Advance as a LIBOR Advance.”

 

(d)     Section 2.6(b)(i) of the Credit Agreement is hereby amended by deleting
the first sentence thereof in its entirety and replacing it with the following:

 

“The Borrower shall, on the last day of each fiscal quarter, commencing March
31, 2017, repay the outstanding principal amount of the Term B-2 Loan in
consecutive quarterly principal installments in an amount that is equal to (A)
$1,391,093.75 for each such quarter ended prior to the First Amendment Effective
Date and (B) $1,604,126.33 for each such quarter ended on or after the First
Amendment Effective Date (in each case as such installments shall be adjusted,
if applicable, to give effect to any prepayments as set forth herein).”

 

4.     Conditions to Effectiveness. Upon the satisfaction or waiver of each of
the following conditions, this Agreement shall be deemed to be effective (the
date of such satisfaction, the “Effective Date”):

 

(a)     the Administrative Agent shall have received counterparts of this
Agreement executed by the Administrative Agent, each April 2017 Incremental
Lender, the Borrower and each Subsidiary Guarantor;

 

(b)     the Administrative Agent shall have received a duly executed Term Loan
Note in favor of each April 2017 Incremental Lender (in each case, if requested
by such April 2017 Incremental Lender prior to the Effective Date);

 

(c)     no Default or Event of Default shall exist as of the Effective Date
immediately prior to or after giving effect to (i) the April 2017 Incremental
Increase, (ii) the making of any extension credit pursuant to this Agreement and
the use of the proceeds thereof and (iii) the entry into the Diversified LMAs;

 

 

 
3

--------------------------------------------------------------------------------

 

 

(d)     the Borrower shall deliver or cause to be delivered a certificate in
form and substance satisfactory to the Administrative Agent and executed by an
Authorized Signatory certifying (i) the pro forma Leverage Ratio after giving
effect to the making of the extensions of credit pursuant to the April 2017
Incremental Increase (assuming that the April 2017 Incremental Increase is fully
funded on the Effective Date) and the use of proceeds thereof on the Effective
Date, which shall be less than or equal to the then applicable Debt Incurrence
Test, (ii) that the pro forma Leverage Ratio is less than or equal to the
greater of (A) the Leverage Ratio as of the last day of the most recently ended
fiscal quarter for which financial statements have been (or were required to be)
delivered under Section 6.1 or 6.2 of the Credit Agreement, as applicable, and
(B) 6.75 to 1.00 and (iii) that attached thereto are a true, correct and correct
copies of (A) the resolutions of the Borrower and each Subsidiary Guarantor
authorizing the execution, delivery and performance of this Agreement, the
transactions contemplated hereby and the Loan Documents (as amended hereby), (B)
any amendments to articles or certificates of formation or incorporation (or the
equivalent) and the bylaws or operating agreements (or the equivalent) of the
Borrower and each Subsidiary Guarantor since the Restatement Effective Date (or
certifying that there have been no such amendments) and (C) the Acquisition
Documents with respect to the Diversified Acquisition, including, without
limitation, the Diversified LMAs;

 

(e)     the entry into the Diversified LMAs shall be consummated prior to or
substantially concurrently with the extensions of credit hereunder in accordance
with all Applicable Laws and on the terms and conditions set forth in
Acquisition Documents with respect thereto without giving effect to any
amendment, modification, waiver or consent thereto that is materially adverse to
the Lenders (as reasonably determined by the Administrative Agent), unless
approved in writing by the Administrative Agent;

 

(f)     the Administrative Agent shall have received the following, in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)     legal opinions of (A) Jones Day, corporate counsel to the Borrower and
its Restricted Subsidiaries, and (B) such other legal opinions as may be
reasonably requested by the Administrative Agent (which shall include customary
reliance by successors and/or assigns of each April 2017 Incremental Lender and
the Administrative Agent) in each case, addressed to the April 2017 Incremental
Lenders and the Administrative Agent and dated as of the Effective Date, which
shall be in form and substance reasonably acceptable to the Administrative
Agent;

 

(ii)     Uniform Commercial Code Lien and other applicable searches with respect
to the Target Stations, applicable purchased assets (including any rights of
assignment) and the applicable Seller with respect to the Diversified
Acquisition;

 

(iii)     evidence that, other than the FCC Consent (1) all Necessary
Authorizations relating to the execution, delivery and performance of this
Agreement and any other documents in connection therewith and the entry into and
performance of the Diversified LMAs and consummation of the Diversified
Acquisition have been obtained or made and are in full force and effect and (2)
all conditions precedent to the Diversified Acquisition have been satisfied or
waived, other than any such conditions which shall by their terms be satisfied
at closing of the Diversified Acquisition;

 

 

 
4

--------------------------------------------------------------------------------

 

 

(iv)     a completed and duly executed Request for Advance substantially in the
form of Exhibit D to the Credit Agreement; and

 

(v)     all such other documents as the Administrative Agent may reasonably
request, in each case certified by an appropriate governmental official or an
Authorized Signatory if so requested; and

 

(g)     The Borrower shall have paid to the Administrative Agent, Wells Fargo
Securities, LLC and the April 2017 Incremental Lenders all fees due on the
Effective Date and any other accrued and unpaid fees or commissions due on the
Effective Date, (ii) all reasonable and invoiced fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent accrued and unpaid prior to or on the
Effective Date, plus such estimate of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent) and (iii) to any other Person such
amount as may be due thereto on the Effective Date in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any document in connection with this Agreement.

 

Without limiting the generality of the provisions of Section 9.3 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 4, each April 2017 Incremental Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to an April 2017
Incremental Lender unless the Administrative Agent shall have received notice
from such Lender prior to the proposed Effective Date specifying its objection
thereto.

 

5.     Limited Effect. Except as expressly provided herein, the Credit Agreement
and the other Loan Documents shall remain unmodified and in full force and
effect. This Agreement shall not be deemed (a) to be a waiver of, consent to, or
a modification or amendment of any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or the other Loan Documents or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any of its Subsidiaries or any
other Person with respect to any other waiver, amendment, modification or any
other change to the Credit Agreement or the Loan Documents or any rights or
remedies arising in favor of the Lenders or the Administrative Agent, or any of
them, under or with respect to any such documents or (d) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
any other agreement by and among the Credit Parties, on the one hand, and the
Administrative Agent or any other Lender, on the other hand. References in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, “hereof” or other words of like import) and in
any other Loan Document to the “Credit Agreement” shall be deemed to be
references to the Credit Agreement as modified hereby.

 

 

 
5

--------------------------------------------------------------------------------

 

 

6.     Representations and Warranties. By its execution hereof, each Credit
Party hereby certifies, represents and warrants that (a) it has the corporate
power and authority to execute, deliver and perform this Agreement, (b) it has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement, (c) this Agreement has been duly executed and
delivered on behalf of such Credit Party, (d) this Agreement constitutes a
legal, valid and binding obligation of such Credit Party, enforceable against it
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and (e) each of the representations and warranties made by it in or
pursuant to the Loan Documents are true and correct in all material respects
(except to the extent that such representation and warranty is subject to a
materiality or Materially Adverse Effect qualifier, in which case it shall be
true and correct in all respects), in each case on and as of the Effective Date
as if made on and as of the Effective Date (both before and after giving effect
to the April 2017 Incremental Increase), except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects
(except to the extent that such representation and warranty is subject to a
materiality or Materially Adverse Effect qualifier, in which case it shall be
true and correct in all respects) as of such earlier date.

 

7.     Reaffirmation. By its execution hereof, each Subsidiary Guarantor hereby
expressly (a) acknowledges that the covenants, representations and warranties
and other obligations set forth in the Credit Agreement and the other Loan
Documents to which it is a party remain in full force and effect and (b) affirms
that each of the Liens and security interests granted in or pursuant to the Loan
Documents are valid and subsisting and (c) agrees that this Agreement shall in
no manner impair or otherwise adversely affect any of the Liens and security
interests granted in or pursuant to the Loan Documents.

 

8.     Execution in Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of an original executed counterpart hereof.

 

9.     Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

10.     Entire Agreement. This Agreement is the entire agreement, and supersedes
any prior agreements and contemporaneous oral agreements, of the parties
concerning its subject matter.

 

11.     Successors and Assigns. This Agreement shall be binding on and inure to
the benefit of the parties and their heirs, beneficiaries, successors and
permitted assigns.

 

12.     Nature of Agreement. This Agreement shall be an Incremental Increase
Amendment as defined in the Credit Agreement.

 

13.     Agreement Regarding Assignments. Notwithstanding anything to the
contrary contained in the Credit Agreement (including, without limitation,
Section 11.5 thereof) or any other Loan Document, the Borrower hereby agrees
that its consent shall not be required with respect to any assignment of Term
B-2 Loan during the primary syndication of the Term B-2 Loan made pursuant to
the April 2017 Incremental Increase (which shall include the 90 day period
following the Effective Date).

 

[Signature Pages Follow]

 

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.

 

 

BORROWER:  

GRAY TELEVISION, INC., as Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ James C. Ryan 

 

 

Name:

James C. Ryan

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

SUBSIDIARY GUARANTORS:

WVLT-TV, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ James C. Ryan 

 

 

Name:

James C. Ryan

 

 

Title:  

Vice President and Chief Financial Officer

 

          GRAY TELEVISION GROUP, INC.                     By: /s/ James C. Ryan
    Name: James C. Ryan     Title:  Executive Vice President and Chief Financial
Officer             GRAY TELEVISION LICENSEE, LLC                     By: /s/
James C. Ryan     Name: James C. Ryan     Title:  Treasurer  

 

 

Gray Television, Inc.

First Amendment and Incremental Facility Agreement

Signature Page

 


--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent, Issuing Bank, Swingline Lender and an

April 2017 Incremental Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tray Jones

 

 

Name:

Tray Jones

 

 

Title:

Director

 

 

 

Gray Television, Inc.

First Amendment and Incremental Facility Agreement

Signature Page

 


--------------------------------------------------------------------------------

 

 

ANNEX A

 

April 2017 Lenders and Commitments

 

Lender

April 2017 Incremental

Commitment

Term B-2 Loan

Commitment Ratio (as of

the Effective Date)

Wells Fargo Bank, National Association

$85,000,000

100%

 